Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/863,836 filed on 7/13/22. Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/22, 10/12/22 & 12/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1
Line 11: “the diametral clearance”
There is insufficient antecedent basis for the claimed limitation.
Lines 11 & 12: “greater than around 0.84”
It is unclear what value is considered close enough to be around 0.84 or if 0.84 is a definite base line value to compare to.
Claim 2
Line 2: “around 550”
It is unclear what value is considered close enough to be around 550 or if 550 is a definite base line value to compare to.
Claim 3
Line 3: “around 0.94 and 0.97”
It is unclear what value is considered close enough to be around 0.94 and 0.97 or if 0.94 and 0.97 is a definite base line value to compare to.
Claim 4
Line 2: “around 1% and around 2%”
It is unclear what value is considered close enough to be around 1% and around 2%” or if around 1% and around 2% is a definite base line value to compare to.
Claim 5
Line 2: “around 1.4% and 1.6%”
It is unclear what value is considered close enough to be around 1.4% and 1.6% or if around 1.4% and around 1.6% is a definite base line value to compare to.

Claim 6
Line 3: “around 100°c”
It is unclear what value is considered close enough to be around 100°c or if 100°c is a definite base line value to compare to.
Claim 7
Line 3: “around 50kPa to around 350kPa”
It is unclear what value is considered close enough to be around 50kPa to around 350kPa or if around 50kPa to around 350kPa is a definite base line value to compare to.
Claim 8
Line 3: “around 0.225%”
It is unclear what value is considered close enough to be around 0.225% or if around 0.225% is a definite base line value to compare to.
Claim 9
Line 2: “around 0.1%”
It is unclear what value is considered close enough to be around 0.1%”or if around 0.1% is a definite base line value to compare to.
Claim 15
Line 2: “around 5.5 x 107 and 9 x 108“
It is unclear what value is considered close enough to be around 5.5 x 107 and 9 x 108 or if around 5.5 x 107 and 9 x 108is a definite base line value to compare to.


Claim 16
Line 1: “the fan diameter”
There is insufficient antecedent basis for the claimed limitation.
 Claim 17
Line 2: “the fan may at cruise conditions”
It is unclear if the cruise conditions occurs or not, since the term “may” has been included.
Claim 18
Lines 1-2: “the overall pressure ratio”
There is insufficient antecedent basis for the claimed limitation.
Claim 19
Lines 1 & 2: “the ratio of the radius of the fan blade”
There is insufficient antecedent basis for the claimed limitation.
Line 2: “the hub”
There is insufficient antecedent basis for the claimed limitation.
Line 2: “the tip”
There is insufficient antecedent basis for the claimed limitation.
Claim 20
Line 3: “an eccentricity ratio”
This appears to be a double inclusion as was previously mentioned in claim 1.
Line 4: “minimum oil film thickness”
This appears to be a double inclusion as was previously mentioned in claim 1.
Line 5: “around 0.84”
It is unclear what value is considered close enough to be around 0.84 or if 0.84 is a definite base line value to compare to.
Claims 10-14 are also rejected for being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 & 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 & 9-14 of U.S. Patent No. 11,371,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass those of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sternlicht ‘297 teaches bearings in relation to eccentricity and oil film thickness, but lack the defined eccentricity ratio formula.
Mastro ‘292 teaches lubrication of journal bearings but lacks the eccentricity ratio formula.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659